Opinion issued September 3, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00530-CV
                            ———————————
    IN RE PROVIDENCE HOME HEALTH SERVICES, INC. AND THE
               PROVIDENCE HOSPICE, INC., Relators



             Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

       Relators, Providence Home Health Services, Inc. and the Providence

Hospice, Inc., have filed a petition for writ of mandamus, asking this Court to

vacate the trial court’s order that denied relators’ motion to dismiss for lack of

jurisdiction.1



1
       The underlying case is A*Med Management, Inc. v. Eutiva Thomas, The
       Providence Home Health Services, Inc., and The Providence Hospice, Inc., cause
      We deny relators’ petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). We dismiss all other pending motions as moot.



                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Lloyd and Countiss.




      number 19-CV-1003, pending in the 56th Judicial District Court of Galveston
      County, Texas, the Honorable Lonnie Cox presiding.
                                        2